        Case 4:20-cv-00462-JM Document 52 Filed 03/22/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

AL JABBAR SALAM,
ADC #091534                                                                PLAINTIFF

V.                       CASE NO. 4:20-CV-462-JM-BD

ESTELLA BLAND, et al.                                                   DEFENDANTS

                                    JUDGMENT

     Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is hereby DISMISSED, WITHOUT PREJUDICE.

     IT IS SO ORDERED, this 22nd day of March, 2021.



                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
